812 So. 2d 597 (2002)
Thedrice LEWIS, Appellant,
v.
STATE of Florida, Appellee.
Nos. 1D01-1788, 1D01-1791, 1D01-1793.
District Court of Appeal of Florida, First District.
April 4, 2002.
*598 Nancy A. Daniels, Public Defender, and Glen P. Gifford, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, and Robert R. Wheeler, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
On the facts of this case, appellant The-drice Lewis was entitled to appointment of conflict-free counsel to assist him in pursuing a motion to withdraw his plea. Appellant charged in the motion that counsel had coerced him into accepting the plea even though he was innocent and wanted to proceed to trial. Accordingly, we reverse and remand with directions that the lower court appoint conflict-free counsel to represent Lewis in further proceedings on the motion to withdraw the plea. See James v. State, 773 So. 2d 659, 659 (Fla. 1st DCA 2000); Rodgers v. State, 765 So. 2d 195, 196 (Fla. 1st DCA 2000); Zeiszler v. State, 765 So. 2d 128, 129 (Fla. 1st DCA 2000); George v. State, 753 So. 2d 678, 678 (Fla. 1st DCA 2000); Holifield v. State, 717 So. 2d 69, 69 (Fla. 1st DCA 1998); Karg v. State, 706 So. 2d 124, 124-25 (Fla. 1st DCA 1998); Brye v. State, 702 So. 2d 256, 257 (Fla. 1st DCA 1997).
KAHN, PADOVANO and POLSTON, JJ., concur.